Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 have been examined.

Claim Objections
Claims 5, 7 – 10, 12, and 20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must have the claims linked in the alternative, i.e. “claim 1 or claim 4.” See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or Applicant’s claims are directed toward an autonomous scooter including a system using gyroscopes and/or IMU sensors for controlling motion and balance. The mechanism by which this motion and balance control is effected is not sufficiently described in the specification to enable one or ordinary skill in the art to make the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with errors causing indefiniteness. The following errors are exemplary, and not intended to be an exhaustive listing:
Claim 1 recites “the compartment configured for housing removable batteries” and “the batteries.” There is insufficient antecedent basis for these limitations in the claims.
Claim 1 recites “a rental service plan” twice. If these are different limitations, they should have different and distinct names. If they are the same component, the second and later recitations should use “the” or “said” when referencing the name.
Independent claim 1, and claim 2 which depends from it, both recite “a steering actuator.” If these are different limitations, they should have different and distinct 
Claim 6 recite that the vehicle can be a form other than a scooter, but then every reference after reciting different vehicle types, in the following limitations, is to a scooter. If the limitations following the different vehicle options reference only one of the vehicle types, then there can be no choice between the vehicle types.
Applicant is required to review and correct all claim language to ensure proper adherence to current US practice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Staelin et al. (6,050,357) disclose a powered skateboard;
Shankwitz et al. (9,310,808) disclose an apparatus and method for autonomous control and balance of a vehicle;
Xie et al. (9,815,333) disclose a method and device for managing a self-balancing vehicle;
Wood (9,999,827) discloses a self-balancing skateboard;
Chadwick et al. (11,110,981) disclose a controller for a light electric vehicle;
Corbett et al. (11,281,223) disclose an autonomous electronic bicycle;
Liu et al. (2004/0188153) disclose an electric motorized scooter;
Larson et al. (2013/0206493) disclose an electric motorized skateboard;
Yao et al. (2014/0209400) disclose an electromechanical control system for an electric bicycle;
Wood (2018/0111039) discloses a self-balancing skateboard;
Wang (2019/0248439) discloses a motorized scooter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618